Title: Enclosure: Regulations Respecting Extra Allowances to Officers, [19 December 1798]
From: McHenry, James
To: 


[Philadelphia, December 19, 1798]

In all cases where officers are detached on services, which oblige them to incur expences on the road, and at places where there are no military posts, except where the law has specifically provided for travelling expenses, the following regulations are to govern in the settlement of their accounts.
I. Every officer detached as aforesaid, besides his legal pay and emoluments shall receive a dollar and twenty-five cents per day for man and horse for each day that the officer must sleep at a place not a military post, and when the officer is of a rank to be entitled to a servant, then the addition of seventy-five cents per day for the servant and his horse. That the foregoing rule shall apply to all places but the Seat of Government, and the principal town in each state, at which places the allowance to be a dollar and a half for the officer and his horse.
II. That extraordinary cases only for which greater allowances may be indispensible be referred to the special discretion of the Secretary of War, to be assisted by a certificate from the commanding officer, by whom the officer claiming was detached on the special service, stating the reasons and circumstances.
III. That fifty cents, without reference to rank, be allowed to every officer detached from one military post to another, which he may reach the same night, not less than forty miles distant: In this case it is contemplated the servant can without inconvenience take his own provisions with him.
V. That the day’s journey be regulated by the number of miles in the following proportions, viz. Forty miles to a day where the whole distance does not exceed two hundred miles: thirty to a day for all above two hundred and not exceeding three hundred and fifty; twenty-five to a day, for all above three hundred and fifty and not exceeding six hundred; and twenty to a day for all above six hundred.
V. That these rates do not retrospect but regard future allowances only. That all past and intervening cases, before a reasonable notice of the same, be settled on the former principle of reasonable expences according to circumstances, it being supposed that the application of a new rule may produce hardship and injustice where the service may have been performed in the expectation that practice on former occasions would prevail.
Given at the Office of the War Departmentof the United States, in the City of Philadelphiaby order of the President, this nineteenthday of December, 1798, and in thetwenty-third year of Independence.
James McHenry, Secretary of War.
